In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1062V
                                        UNPUBLISHED


    MONIQUE MACCARONE, also known                           Chief Special Master Corcoran
    as MONIQUE GARDNER,
                                                            Filed: December 29, 2021
                        Petitioner,
    v.                                                      Special Processing Unit (SPU);
                                                            Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                 Table Injury; Human Papillomavirus
    HUMAN SERVICES,                                         (HPV) Vaccine; Shoulder Injury
                                                            Related to Vaccine Administration
                       Respondent.                          (SIRVA)


Phyllis Widman, Widman Law Firm, LLC, Northfield, NJ, for Petitioner.

Felicia Langel, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On August 24, 2020, Monique Maccarone filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she sustained a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of a human papillomavirus vaccine received
on September 7, 2017. Petition at 1. Petitioner further alleges the vaccine was received
in the United States, her injury has lasted longer than six months, and neither Petitioner
nor any other party has filed a civil action for Petitioner’s vaccine-related injury. Petition
at ¶¶ 2, 17-18. The case was assigned to the Special Processing Unit of the Office of
Special Masters.


1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On December 28, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent agrees that “petitioner has satisfied the criteria set
forth in the Table and the Qualifications and Aids to Interpretation for SIRVA. Specifically,
petitioner had no history of pain, inflammation, or dysfunction of the affected shoulder
prior to vaccine administration that would explain the alleged signs, symptoms,
examination findings, and diagnostic studies occurring after vaccine injection; she
suffered the onset of pain within forty-eight hours of vaccine administration; her pain and
reduced range of motion were limited to the shoulder in which the vaccine was
administered; and there is no other condition or abnormality present that would explain
her symptoms.” Id. at 4. Respondent further agrees that “the record shows that this case
was timely filed, the vaccine was received in the United States, and petitioner satisfies
the severity requirement by suffering the residual effects of her injury for more than six
months after vaccine administration . . . [and] avers that no civil action or proceedings
have been pursued in connection with the vaccine-related injury.” Id. at 4-5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2